         Case 3:18-cv-00326-HZ        Document 97     Filed 01/28/19   Page 1 of 3




Jeffrey S. Love, OSB No. 873987
John D. Vandenberg, OSB No. 893755
KLARQUIST SPARKMAN LLP
One World Trade Center
121 SW Salmon Street, Suite 1600
Portland, Oregon 97204
T: 503-595-5300
jeffrey.love@klarquist.com
john.vandenberg@klarquist.com

Howard L. Close, pro hac vice
Kathleen S. Rose, pro hac vice
Ronnie Flack, Jr., pro hac vice
Patrick B. McAndrew, pro hac vice
WRIGHT CLOSE & BARGER, LLP
One Riverway, Suite 2200
Houston, Texas 77056
T: 713-572-4321
close@wrightclose.com
rose@wrightclose.com
flack@wrightclose.com
mcandrew@wrightclosebarger.com

[Additional counsel listed on following page]

Attorneys for
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

 FEREYDUN TABAIAN and                           Civil Action No.: 3:18-cv-0326-HZ
 AHMAD ASHRAFZADEH,
                                                PLAINTIFFS’ NOTICE
                       Plaintiffs,              OF WITHDRAWAL OF
                                                COUNSEL MARK W. WILSON
        v.

 INTEL CORPORATION,

                       Defendant.
        Case 3:18-cv-00326-HZ       Document 97     Filed 01/28/19   Page 2 of 3




Richard N. Laminack, Texas Bar No. 11850350 (pro hac vice)
LAMINACK, PIRTLE & MARTINES
5020 Montrose Blvd., 9th Floor
Houston, Texas 77006
T: 713-292-2750
rickl@lpm-triallaw.com

Luke Motley IV, Texas Bar No. 14595960 (pro hac vice)
LAW OFFICES OF LUKE MOTLEY, IV PC
111 S. Travis Street
Sherman, TX 75090
T: 903-892-9133
lmotley4@motleypc.com

Attorneys for Plaintiffs
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH
         Case 3:18-cv-00326-HZ          Document 97        Filed 01/28/19     Page 3 of 3




       Please take notice that pursuant to Local Rule 83-11(b), notice is provided of the

withdrawal of Mark W. Wilson of Klarquist Sparkman, LLP as counsel for plaintiffs. Jeffrey S.

Love and John D. Vandenberg of Klarquist Sparkman, LLP will continue to serve as counsel for

plaintiffs in addition to co-counsel listed on the caption pages of this notice. All future

correspondence and papers in this action should continue to be directed to them.


                                           Respectfully Submitted,

       January 28, 2019

                                           By: s/ Mark W. Wilson
                                              Jeffrey S. Love, OSB No. 873987
                                              John D. Vandenberg, OSB No. 893755
                                              Mark W. Wilson, OSB No. 091596
                                              KLARQUIST SPARKMAN, LLP

                                               Howard L. Close, pro hac vice
                                               Kathleen S. Rose, pro hac vice
                                               Ronnie Flack, Jr., pro hac vice
                                               Patrick B. McAndrew, pro hac vice
                                               WRIGHT, CLOSE & BARGER, LLP

                                               Richard N. Laminack, pro hac vice
                                               LAMINACK, PIRTLE & MARTINES

                                               Luke Motley IV, pro hac vice
                                               LAW OFFICES OF LUKE MOTLEY, IV PC

                                               Attorneys for Plaintiffs
                                               FEREYDUN TABAIAN
                                               and AHMAD ASHRAFZADEH




PLAINTIFFS’ NOTICE OF
WITHDRAWAL OF COUNSEL OF MARK W. WILSON                                                         1
